The appeal from the judgment of the City Court of Mount Vernon dismissed, without costs. Appeals from judgments of the City Court, where the amount is less than $200, must be to the County Court under the city charter (Laws of 1892, chap. 182, § 114). Upon the appeal by plaintiff from the order of the County Court reversing the judgment of the City Court, entered on the verdict of a jury, and granting a new trial, we are of opinion that the evidence presented a question of fact as to the employment of plaintiff by defendant Lucas, and that it cannot be said as matter of law that the verdict was contrary to the evidence. Order of the County Court of Westchester county reversed, and verdict and judgment thereon of the City Court of *955Mount Vernon unanimously reinstated, with costs. Present ■—■ Blaekmar, P. J., Mills, Rich, Putnam and Kelly, JJ.